Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 1 of 25 PageID #: 381



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------X
 JUAN JOSÉ RODRIGUEZ and ROBERTO
 COLON ORTIZ
                                                 MEMORANDUM AND ORDER
                   Plaintiffs,
                                                    18-cv-05140 (KAM)
       -against-

 METRO ELECTRICAL CONTRACTORS, INC.
 and ISAAC [LAST NAME UNKNOWN],
 RAFAEL [LAST NAME UNKNOWN], and
 YOLY [LAST NAME UNKNOWN],

                Defendants.
 --------------------------------X

 MATSUMOTO, United States District Judge:

             Plaintiffs Juan José Rodriguez and Roberto Colon Ortiz

 (collectively, “Plaintiffs”) bring this action pursuant to Title

 VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§

 2000e et seq., the Americans with Disabilities Act (“ADA”), 42

 U.S.C. §§ 12112 et seq., the Family and Medical Leave Act

 (“FMLA”), 29 U.S.C. §§ 2601 et seq., the New York Labor Law

 (“NYLL”), § 1 et seq., the New York State Human Rights Law

 (“NYSHRL”), N.Y. Exec. Law § 296 et seq., and the New York City

 Human Rights Law (“NYCHRL”), Admin. Code of the City of N.Y. §

 8-107 et seq., against defendants Metro Electrical Contractors,

 Inc. (“Metro”), Isaac [Last Name Unknown] (“Gumbo”) 1, Rafael

 [Last Name Unknown] (“Rafael”), and Yoly [Last Name Unknown]


 1 This Memorandum and Order will refer to this defendant as “Isaac Gumbo,” as
 his last name was disclosed in Defendant Gumbo’s Motion for Judgment on the
 Pleadings. (See generally ECF No. 33, Motion for Judgment on the Pleadings.)

                                       1
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 2 of 25 PageID #: 382



 (“Yoly”).    Plaintiffs principally assert that they were

 discriminated and retaliated against because of their race and

 national origin, which created a hostile work environment, and

 led to their wrongful termination.        (See ECF No. 30, Amended

 Complaint (“Am. Compl.”)      (See Id.)    Plaintiffs allege sixteen

 of the twenty causes of action against Gumbo.          (Id.)   Presently

 before this court is Gumbo’s Motion for Judgment on the

 Pleadings pursuant to Federal Rules of Civil Procedure 12(c)

 (“Rule 12(c)”).     (ECF No. 33, Motion for Judgment on the

 Pleadings.)

             For the reasons stated herein, Defendant’s motion is

 granted in part and denied in part.

                                 BACKGROUND

    I.    Facts

             In reviewing the plaintiffs’ motion for judgment on

 the pleadings, a court must accept the complaint’s factual

 allegations as true and draw all reasonable inferences in the

 plaintiffs’ favor.     Kirkendall v. Halliburton, 707 F.3d 173, 178

 (2d Cir. 2013); see also L–7 Designs, Inc. v. Old Navy, LLC, 647

 F.3d 419, 422 (2d Cir.2011) (In reviewing the plaintiff’s motion

 for judgment on the pleadings, “we draw all facts—which we

 assume to be true unless contradicted by more specific

 allegations or documentary evidence—from the Complaint and from

 the exhibits attached thereto.”)         The following facts are taken

                                      2
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 3 of 25 PageID #: 383



 from the Amended Complaint and are assumed to be true for

 purposes of Defendant’s motion for judgment on the pleadings.

             Around February 2010, Metro hired Rodriguez as an

 electrician at the company’s Brooklyn location, and around May

 2015, Ortiz was hired by Metro as an electrician at the

 company’s Brooklyn location.       (Am. Compl. ¶¶ 12 and 52.)       On

 January 4, 2016, Metro hired Yoly as a floor supervisor at the

 Brooklyn location.     (Id. ¶ 14.)     On Yoly’s first day of work, he

 began calling employees names based off their respective racial

 or physical characteristics.       (Id. ¶¶ 15, 55.)     Yoly used

 discriminatory names such as “Gato” (“cat”), “Chihuahua,” and

 “Esclavos” (“slaves”) to refer to Latino employees.           (Id. ¶¶ 15-

 16, 21, 55-57.)     Specifically, Yoly began calling Rodriguez,

 “Boricua,” a derogatory term used to refer to Puerto Ricans.

 (Id. ¶ 15.)    Yoly also told Ortiz that the Puerto Rican

 employees were his “esclavos” (“slaves”).         (Id. ¶ 21.)

             On or about January 15, 2016, Rodriguez complained to

 Yoly about the derogatory name calling and asked him to call him

 “Juan or José” because “[i]t was offensive to call [him]

 Boricua.”    (Id. ¶ 17.)    Yoly told Rodriguez not to “worry about

 [the] name.    [To] [w]orry about doing [his] job.”         (Id.)

             On or about February 5, 2016, Yoly told Rafael,

 another floor supervisor, that he wished to replace Latino

 employees with “his people.”       (Id. ¶ 18.)    Yoly also told Rafael

                                      3
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 4 of 25 PageID #: 384



 that he wished to “fire the Latinos.”         (Id. ¶ 59.)    On or about

 February 10, 2016, Yoly forced Rodriguez, Ortiz, and other

 Latino workers, to work overtime and weekends without pay.            (Id.

 ¶¶ 19 and 60.)     Those who refused to work without pay would face

 termination, and, as a result, Rodriguez and Ortiz worked the

 unpaid time to avoid termination.        (Id. at ¶¶ 20, 61.)

             On or about February 17, 2016, Yoly threatened to fire

 plaintiffs and replace them with “faster [working] people” as

 there are “more Mexicans looking for a job.”          (Id. at ¶¶ 23 and

 62.)    Yoly told Ortiz that he would fire him and hire “the

 Mexicans” to work for “less money under-the-table.”           (Id. at ¶

 62.)

             During their employment, Yoly continued to call

 Rodriguez “Bori” and “Boricua,” despite Rodriguez asking Yoly to

 stop referring to him by derogatory names.          (Id. at ¶ 25.)    Yoly

 also continued to call Ortiz “Gato” (“cat”) because he was a

 Latino with light-colored eyes, even though Ortiz asked Yoly to

 stop.    (Id. at ¶¶ 58, 63.)     Ortiz complained to Gumbo, the

 managing supervisor, about Yoly’s name-calling and other

 discriminatory conduct.      (Id. at ¶ 64.)     Later that same month,

 Rafael, the floor supervisor, also began calling Latino

 employees “his Esclavos” (“my slaves”) (Id. at ¶ 65.)            Ortiz

 also noticed that Rafael indicated a preference towards hiring



                                      4
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 5 of 25 PageID #: 385



 younger, less experienced, non-Hispanic employees for higher

 rates of pay.    (Id.)

             On or about September 20, 2016, Rodriguez was injured

 on the job after insulation fell into his eyes.          (Id. at ¶ 26.)

 Rodriguez suffered vision impairment and extreme pain due to

 this injury.    (Id.)    Doctors instructed Rodriguez to take one

 week off from work.      (Id. ¶ 27.)       Yoly refused to give Rodriguez

 a week off from work and ordered him to work or face

 termination.    (Id. at ¶¶ 28-29.)         Rodriguez returned to work and

 Yoly prevented Rodriguez from using accumulated FMLA or vacation

 time to recover after his injury.          (Id. at ¶¶ 29–30.)    On or

 about October 10, 2016, Rodriguez received the medical bill for

 the September 20, 2016 work injury and gave it to Rafael so that

 Metro could pay for the bill.       (Id. at ¶ 32.)     After several

 months of reminders, Metro refused to pay the medical bill.

 (Id. at ¶¶ 33-34.)

             On or about October 15, 2016, Yoly’s discriminatory

 treatment towards Plaintiffs increased.          (Id. at ¶¶ 35, 66.)

 Yoly continued to complain about Plaintiffs’ work performance

 and forced them to work “even more overtime without pay.”            (Id.)

 On or about July 23, 2017, Plaintiffs were instructed to work

 offsite under Yoly’s supervision.          (Id. at ¶¶ 37, 67.)

 Plaintiffs were not paid for the work offsite despite their

 requests.    (Id. at ¶¶ 38, 68.)     On or about July 27, 2017, Yoly

                                        5
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 6 of 25 PageID #: 386



 requested for Plaintiffs to work overtime without pay.                                             (Id. at

 ¶¶ 40–41; 68-69.)                The Plaintiffs refused.                      (Id.)       As a result,

 Yoly terminated the Plaintiffs.                           (Id. at ¶¶ 41-42; 70.)

 Rodriguez told Yoly that he would file for unemployment to which

 Yoly responded, “you probably don’t even have [documentation]

 papers to do that.”                  (Id. at ¶ 42.)

                  Based on the foregoing, Plaintiffs felt “humiliated,

 degraded, victimized, and emotionally distressed.”                                          (Id. at ¶¶

 45, 71.)         Plaintiffs suffered and continue to suffer “loss of

 income, . . . salary, bonuses, benefits and other compensation.”

 (Id. at ¶¶ 46, 72.)                  Plaintiffs also continue to suffer from

 “severe emotional distress and physical distress.”                                          (Id. at ¶¶

 47, 71.)

     II.      Procedural History

                  On September 12, 2018, Plaintiffs filed their first

 Complaint against Metro, Gumbo, Samuel Lebovitz (“Lebovitz”),

 Rafael, and Yoly.                (ECF No. 1, Complaint.)                      On November 21,

 2018, Defendants, Metro, Gumbo, Yoly, and Lebovitz filed a

 waiver of service.                 (ECF No. 5-6, Waivers of Service.) 2                             On

 November 27, 2018, Defendants, Metro, Gumbo, and Lebovitz filed



 2
   Notably, Defendant, Yoly, never filed an answer to the Complaint nor the Amended Complaint. Separately, it is
 unclear from the docket if Defendant, Rafael, was ever properly served. On December 13, 2018, plaintiffs’ counsel
 filed a letter requesting an extension to effectuate service of process on Rafael. (ECF No. 12, Letter Motion for
 Extension of Time.) The letter explains that plaintiffs made several attempts to effectuate service on Rafael, but
 had been unsuccessful in personally serving the defendant. (Id.) The docket does not evidence whether proper
 service was ever effectuated.

                                                         6
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 7 of 25 PageID #: 387



 their Answer.             (ECF No. 10, Answer to Complaint.)                             On the same

 day, Defendants filed an Amended Answer.                                  (ECF No. 11, Amended

 Answer.)

                  After over a year of engaging in discovery and

 unsuccessful settlement negotiations, on February 18, 2020,

 counsel for Defendants, Metro, Gumbo, and Lebovitz, submitted a

 letter to this court requesting a pre-motion conference.                                              (ECF

 No. 28, Letter Requesting a Pre-Motion Conference.)                                          The letter

 noted that the complaint was “devoid of a factual basis for

 imposing liability against Gumbo.”                             (Id.)       On February 21, 2020

 Plaintiffs responded requesting that Defendants’ request for a

 pre-motion conference and accompanying request to file a motion

 to dismiss be denied.                   (ECF No. 29, Letter in Response to

 Defendant’s Request.)                   In their letter, Plaintiffs asserted they

 had made specific allegations against Gumbo in Paragraph 65 of

 the Complaint 3, but did not address the complaint’s lack of facts

 against Lebovitz.                (Id.)       The court ordered Plaintiffs to amend

 their Complaint in the absence of any allegations against

 Lebovitz in their original Complaint.                               (Minute Entry and Order,

 3/4/2020.)           On March 25, 2020, Plaintiffs filed an Amended

 Complaint, removing Lebovitz. (ECF No. 30, Amended Complaint




 3
  Plaintiffs’ letter incorrectly cites to Paragraph 65 in the Amended Complaint. The reference to Gumbo is made at
 Paragraph 64 in the Amended Complaint. (Am. Compl. ¶ 64.)

                                                         7
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 8 of 25 PageID #: 388



 (“Am. Compl.”).)     The defendants did not file an answer to the

 amended complaint.

            On May 8, 2020, Gumbo filed a motion for judgment on

 the pleadings pursuant to Rule 12(c) and an accompanying

 affidavit by Gumbo.     (ECF No. 33, Motion for Judgment on the

 Pleadings; ECF No. 33-1, Affidavit in Support.)          The other

 defendants have not joined in Gumbo’s motion, nor filed a

 separate motion for judgment on the pleadings.          On June 5, 2020,

 Plaintiffs filed their Memorandum of Law and Affirmation in

 Opposition to Gumbo’s motion for judgment on the pleadings.

 (ECF No. 33-4.)     On June 18, 2020, Gumbo filed a Reply

 Memorandum in Support of his motion.        (ECF No. 33-5.)      The only

 pleading before the court for consideration of Defendant Gumbo’s

 motion for judgment on the pleadings is the Amended Complaint.

                               LEGAL STANDARD

            A complaint must plead “enough facts to state a claim

 to relief that is plausible on its face,” Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007), and “allow[] the court to

 draw the reasonable inference that the defendant is liable for

 the misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009).   At the pleading stage of the proceeding, the court must

 assume the truth of “all well-pleaded, nonconclusory factual

 allegations” in the complaint.       Kiobel v. Royal Dutch Petroleum

 Co., 621 F.3d 111, 124 (2d Cir. 2010) (citing Iqbal, 556 U.S. at

                                      8
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 9 of 25 PageID #: 389



 679).   The court need not accept as true allegations that are

 effectively legal conclusions.       See Iqbal, 556 U.S. at 678.

            In deciding a Rule 12(c) motion, the court applies the

 “same standard applicable to dismissals pursuant to Fed. R. Civ.

 P. 12(b)(6).”    Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir.

 2010) (quoting Johnson v. Rowley, 569 F.3d 40, 43 (2d Cir.

 2009)).   In doing so, the court “accept[s] the allegations

 contained in the complaint as true and draw[s] all reasonable

 inferences in favor of the nonmoving party.”          Kousnsky v.

 Amazon.com, Inc., 631 F. App’x 22, 23 (2d Cir. 2015) (quoting

 Johnson, 569 F.3d at 44).       In order to survive a 12(c) motion,

 the “complaint must contain sufficient factual matter, accepted

 as true, to ‘state a claim to relief that is plausible on its

 face.’”   Kousnsky, 631 F. App’x at 23 (quoting Johnson, 569 F.3d

 at 44).   The court need not assess the probability of the

 allegations in the complaint.       Lynch v. City of New York, 952

 F.3d 67, 75 (2d Cir. 2020).       Instead, the court need only

 ascertain whether the complaint “‘calls for enough facts to

 raise a reasonable expectation that discovery will reveal

 evidence of illegal’” conduct.       Lynch, 952 F.3d at 75 (quoting

 Iqbal, 556 U.S. at 678).      As such, “the court’s task is to

 assess the legal feasibility of the complaint; it is not to

 assess the weight of the evidence that might be offered on

 either side.”    Lynch, 952 F.3d at 75.

                                      9
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 10 of 25 PageID #: 390



             Plaintiffs are entitled to judgment on the pleadings

 only if they have established “that no material issue of fact

 remains to be resolved and that [they are] entitled to judgment

 as a matter of law.”      5 C. Wright & A. Miller, Federal Practice

 and Procedure § 1368, at 690 (1969); see also MacDonald v. Du

 Maurier, 144 F.2d 696, 700–01 (2d Cir. 1944) (stating that

 plaintiff's allegations must be accepted despite the answer's

 denial of their veracity); see also Juster Assocs. v. City of

 Rutland, Vt., 901 F.2d 266, 269 (2d Cir. 1990).

             Pursuant to Federal Rule of Civil Procedure 12(d)

 (“Rule 12(d)”), if a motion under Rule 12(c) “matters outside

 the pleadings are presented to and not excluded by the court,

 the motion must be treated as one for summary judgment under

 Rule 56.”    Fed. R. Civ. P. 12(d).       This Rule is applied to both

 12(b)(6) and 12(c) motions.       “Rule 12(d), therefore, presents

 district courts with only two options: (1) the court may exclude

 additional material and decide the motion on the complaint alone

 or (2) it may convert the motion to one for summary judgment

 under Fed. R. Civ. P. 56 and afford all parties the opportunity

 to present supporting material.”          Palin v. New York Times Co.,

 940 F.3d 804, 810–11 (2d Cir. 2019) (quoting Kopec v. Coughlin,

 922 F.2d 152, 154 (2d Cir. 1991).




                                      10
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 11 of 25 PageID #: 391



                                  DISCUSSION

             Plaintiffs allege sixteen of the twenty causes of

 action against Gumbo under various federal statutes, and state

 and city law.     The court will address each of the causes of

 action in order as they appear in Plaintiffs’ Amended Complaint.

 However, before addressing the facts and causes of action raised

 in the Amended Complaint, the court will address the facts

 presented in Gumbo’s Affidavit. (ECF No. 33-1, Affidavit in

 Support.)    Gumbo’s affidavit states that he has no recollection

 of being told by plaintiffs about Yoly’s discriminatory comments

 and acts.    (Id.)   Defendant Gumbo also states that he does not

 speak any Spanish and has heard that Ortiz only speaks Spanish,

 making it impossible for Ortiz to have effectively communicated

 with Gumbo.     (Id.)

             In response, plaintiffs state that Ortiz does speak

 English, as he has been communicating with counsel during the

 litigation in English, and, the allegations raised by Gumbo are

 outside of the pleadings and “thus improper to consider on a

 motion for judgment on the pleadings.”         (ECF No. 33-4,

 Plaintiffs’ Opposition at 2-3.)        The court agrees with the

 plaintiffs that it may not properly consider Gumbo’s affidavit

 in deciding Gumbo’s 12(c) motion.         Here, defendant’s affidavit

 is outside of the pleadings, and as such, the court will rule on



                                      11
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 12 of 25 PageID #: 392



 Gumbo’s 12(c) motion solely based on the facts presented in

 plaintiffs’ amended complaint.

    I.    Plaintiffs’ Third Cause of Action under 42 U.S.C. § 1981

             A claim of employment discrimination in violation of

 42 U.S.C. § 1981, requires “[t]he same elements . . .            as

 constitute a claim under Title VII.”         White v. Eastman Kodak

 Co., 368 F. App’x (2d Ci. 2010).          To establish a claim under §

 1981, “a plaintiff must allege facts in support of the following

 elements: (1) the plaintiff is a member of a racial minority;

 (2) defendants’ intention to discriminate on the basis of race;

 and (3) the discrimination concerned one of the activities

 enumerated in the statute, such as the right to enforce a

 contract, sue and be sued, give evidence, etc. . . .”            Robledo

 v. Bond No. 9, 965 F. Supp. 2d 470 (S.D.N.Y. 2013) (citing Brown

 v. City of Oneonta, New York, 221 F.3d 329, 339 (2d Cir. 2000)).

             Additionally, Section 1981 encompasses retaliation

 claims in employment, CBOCS W., Inc. v. Humphries, 553 U.S. 442,

 446 (2008), which are analyzed under the same standard as a

 Title VII retaliation claim.        Villavicencio v. Gure-Perez, 56 F.

 Supp. 3d 178, 186 (E.D.N.Y. 2014) (citing Little v. N.E. Util.

 Serv. Co., 299 F. App’x 50, 52 (2d Cir. 2008)).           To state a

 retaliation claim, a plaintiff must demonstrate (1) that he

 engaged in protected activity, (2) of which the employer was

 aware, and (3) that he suffered a materially adverse action,

                                      12
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 13 of 25 PageID #: 393



 which (4) was causally connected to the protected activity.

 See, e.g., id. at 186-87 (quoting Kelly v. Howard I. Shapiro &

 Assocs. Consulting Eng’rs, P.C., 716 F.3d 10, 14 (2d Cir.

 2013)).    Here, plaintiffs allege both discrimination and

 retaliation claims in violation of plaintiffs’ Section 1981

 rights.    (Compl. ¶¶ 87-94.)

             Unlike claims under Title VII, § 1981 claims

 “provide[] for individual liability on the part of non-

 employers.    Gad-Todros v. Bessemer Venture Partners, 326 F.

 Supp. 2d 417, 425 (E.D.N.Y. 2004).         In order to make out a claim

 for individual liability under § 1981, plaintiff must

 demonstrate an “affirmative link to causally connect the actor

 with the discriminatory action” and personal liability “‘must be

 predicated on the actor's personal involvement.’”           Patterson v.

 County of Oneida, 375 F.3d 206, 229 (2d Cir. 2004) (quoting

 Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 75

 (2d Cir. 1995)).     “Personal involvement, within the meaning of

 this concept, includes not only direct participation in the

 alleged violation but also gross negligence in the supervision

 of subordinates who committed the wrongful acts and failure to

 take action upon receiving information that constitutional

 violations are occurring.”       Patterson, 375 F.3d at 229.

             Here, Plaintiffs allege that Gumbo was the Plaintiffs’

 managing supervisor at Metro’s Brooklyn location.           (Am. Compl. ¶

                                      13
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 14 of 25 PageID #: 394



 9.)    Plaintiffs’ only allegation against Gumbo is that Ortiz had

 “complained to Defendants’ Managing Supervisor Isaac [Gumbo]

 about Defendant’s Floor Supervisor Yoly’s racial misconduct” in

 February of 2016.      (Id. ¶ 64.)    Ortiz told Gumbo that Yoly

 consistently calling him “esclavo” (“slave”) and that he

 indicated that he did not wish to work under Yoly’s supervision.

 (Id.)    Plaintiffs allege that by failing to act in response to

 these complaints, Gumbo “acted with malice or reckless

 indifference to the rights of [] Hispanic males.”           (Am. Compl. ¶

 93.)

             In Gad-Todros v. Bessemer Venture Partners, the court

 found the plaintiff’s allegations against the individual, non-

 employer defendants to be sufficient under § 1981.           Gad-Todros,

 326 F. Supp. at 425.      There, the plaintiff had complained to the

 individual defendants about discriminatory conduct and the

 individual defendants failed to remedy or prevent such conduct.

 Id.    Similarly, here, Plaintiffs allege that Gumbo, as managing

 supervisor, failed to remedy or prevent the Yoly’s

 discriminatory conduct.       (Am. Compl. ¶¶ 9, 87–93;) See also

 Zaidi v. Amerada Hess Corp., 723 F. Supp. 2d 506, 517 (E.D.N.Y.

 2010)(plaintiff’s Section 1981 claim survived a motion to

 dismiss where the complaint [to the supervisor] made explicit

 reference to discrimination based on plaintiff’s race.)



                                      14
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 15 of 25 PageID #: 395



 Plaintiff’s discrimination claim under Section 1981 therefore

 survives.

             Plaintiffs’ retaliation claim under Section 1981 also

 survives because “an internal complaint of discrimination to

 management is a protected activity for purposes of a retaliation

 claim under Title VII.”       See Kotcher v. Rosa & Sullivan

 Appliance Ctr., Inc., 957 F.2d 59, 65 (2nd Cir.1992).

 Retaliation claims brought under Section 1981 are analyzed under

 the same standards as Title VII.          Whidbee v. Garzarelli Food

 Specialties, Inc., 223 F.3d 62, 75 (2nd Cir.2000).           Here, Ortiz

 brought an internal complaint of race discrimination to Gumbo, a

 supervisor.     See Swierkiewicz v. Sorema N.A., 534 U.S. at 514–

 15, 122 S.Ct. 992 (2002) (At this stage of the case, the

 plaintiff is only required to give fair notice of the

 retaliation claim and the grounds upon which it rests, in order

 to defeat the present motion.)        As such, defendant’s motion for

 judgment on the pleadings with respect to plaintiffs’ Section

 1981 discrimination and retaliation claims against Gumbo is

 denied.

    II.    Plaintiff Rodriguez’s Sixth and Seventh Causes of Action
           under the Family and Medical Leave Act (“FMLA”), 29
           U.S.C. § 2601

             The FMLA was enacted by Congress in 1993 “to balance

 the demands of the workplace with the needs of families, to

 promote the stability and economic security of families, and to

                                      15
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 16 of 25 PageID #: 396



 promote national interests in preserving family integrity.”             29

 U.S.C. § 2601(b)(1).      In order to bring a successful claim under

 the FMLA, an employee-plaintiff must demonstrate “(1) that the

 employer interfered with, restrained, or denied the rights

 protected by the FMLA, and (2) that the employee has been

 prejudiced by the violation.”        Roberts v. Health Ass'n, 308 F.

 App’x. 568, 569 (2d Cir. 2009) (citing Ragsdale v. Wolverine

 World Wide, Inc., 535 U.S. 81, 89 (2002)).

             “The FMLA entitles covered employees to take up to 12

 weeks of leave per year to care for a spouse, parent, or child

 that has a serious health condition, or for the employee's own

 serious health condition that makes the employee unable to

 perform the functions of his or her position.”           Higgins v. NYP

 Holdings, Inc., 836 F. Supp. 2d 182, 193 (S.D.N.Y. 2011) (citing

 29 U.S.C. §§ 2612(a)(1)(C), (a)(1)(D), (b)).          Upon return from

 FMLA leave, an employer must restore an employee to her former

 job or another position with equivalent pay, benefits, and

 conditions of employment. 29 U.S.C. § 2614(a)(1).           An employer

 who fails to provide an eligible employee with FMLA leave may be

 held liable for damages and may also be required to reemploy,

 reinstate, or promote the employee.         See 29 U.S.C. § 2617(a)(1).

 Additionally, an individual can face personal liability under

 the FMLA under certain circumstances.         Personal liability under

 the FMLA is appropriate only if the individual defendant is an

                                      16
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 17 of 25 PageID #: 397



 “employer” within the definition of the statute.           See Graziadio

 v. Culinary Inst. of Am., 817 F.3d 415, 422 (2d Cir. 2016).             The

 term “employer” in this context can include “any person who

 acts, directly or indirectly, in the interest of an employer to

 any of the employees of such employer.”          29 U.S.C. §

 2611(4)(A)(ii)(I); see also 29 C.F.R. § 825.104(d).             The Second

 Circuit applies an “economic reality” test to evaluate whether

 an individual qualifies as an “employer” for purposes of FMLA

 liability.     Graziadio, 817 F.3d at 422.       A non-exhaustive list

 of factors for whether an individual qualifies as an employer

 includes:

       whether the alleged employer (1) had the power to hire
       and fire the employees, (2) supervised and controlled
       employee work schedules or conditions of employment, (3)
       determined the rate and method of payment, and (4)
       maintained employment records.


             Id.    “However, ‘[t]he economic reality test is a factual

 inquiry that does not bear on the sufficiency of pleadings.’ Thus,

 to   survive   a   motion   to   dismiss,   Plaintiff    need    not   allege

 sufficient facts to satisfy the economic reality test; instead, he

 must simply ‘plead that the proposed [I]ndividual [D]efendants had

 substantial control over the aspects of employment alleged to have

 been violated.’”      Smith v. Westchester Cty., 769 F. Supp. 2d 448,

 475–76 (S.D.N.Y. 2011) (citing Augustine v. AXA Fin., Inc., No.

 07–CV–8362, 2008 WL 5025017, at *3 (S.D.N.Y. Nov. 24, 2008).)


                                      17
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 18 of 25 PageID #: 398



             Here, Rodriguez does not allege any facts to support

 the notion that Gumbo had “substantial control” over the alleged

 FMLA violation and therefore, Gumbo’s motion for judgment on the

 pleadings based on these claims is granted.          See Noia v.

 Orthopedic Assocs. of Long Island, 93 F. Supp. 3d 13, 17

 (E.D.N.Y. 2015) (“Plaintiff fails to allege direct involvement

 by Dr. Puopolo in the alleged FMLA violation . . . [t]his is

 fatal to the Plaintiff's proposed FMLA claim against Dr.

 Puopolo.”)    The only allegation made against Gumbo is in

 reference to the complaint made by plaintiff regarding Yoly’s

 discriminatory conduct and comments.         (Am. Compl. ¶ 64.)      Even

 further, the complaints made to Gumbo were made by Ortiz, not

 Rodriguez, and only Rodriguez alleges an FMLA violation.             (Id.)

 Plaintiffs allege that Gumbo is a “managing supervisor,” (Id. ¶

 9),   but do not plead facts which would support Gumbo’s ability

 to hire and fire employees, supervise the plaintiffs’ work

 schedules, exhibit control over the plaintiffs’ work schedules,

 or maintain the plaintiffs’ employment records.           Accordingly,

 Defendant Gumbo’s motion as to Rodriguez’s FLMA claim is

 granted.

    III. Plaintiffs’ Eighth, Ninth, Tenth, Eleventh, and Twelfth
         Causes of Action under New York Labor Law (“NYLL”)

             New York Labor Law (“NYLL”) governs a wide range of

 labor disputes and “prohibit[s] the employment of a person in


                                      18
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 19 of 25 PageID #: 399



 certain work or under certain conditions [and] the employer

 shall not permit such person to so work, with or without

 compensation, and in a prosecution or action therefor[e] lack of

 consent by the employer shall be no defense.”           N.Y. Lab. Law §

 3(McKinney 2021).      Plaintiffs allege violations of various

 sections of the NYLL concerning overtime wages, spread of hours,

 notice and recordkeeping requirements, and failure to pay wages.

 (Am. Compl. ¶¶ 112-130.)       Once again, the only allegation made

 by Plaintiffs against Gumbo is about the complaints made to him

 regarding name-calling and other discriminatory conduct

 exhibited by Yoly.      (Am. Compl. ¶ 64.)     Plaintiffs fail to

 allege any specific facts indicating Plaintiff Gumbo is at all

 responsible for any of the alleged NYLL violations and that he

 had control over plaintiffs’ work schedules and pay.            As such,

 defendant Gumbo’s motion for judgment on the pleadings based on

 the NYLL claims in the eighth, ninth, tenth, eleventh, and

 twelfth causes of action is granted.

    IV.   Plaintiffs’ Thirteenth, Fourteenth, and Fifteenth Causes
          of Action under New York State Human Rights Law
          (“NYSHRL”)

             Plaintiffs’ thirteenth, fourteenth, and fifteenth

 causes of action allege violations of the NYSHRL codified at

 N.Y. Exec. Law § 296 et seq.        Plaintiffs allege violations of §§

 296(1)(a), 296(6), and 296(7).        Section 296 makes it unlawful

 for an employer to discriminate on the basis of an “individual's

                                      19
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 20 of 25 PageID #: 400



 age, race, creed, color, national origin, sexual orientation,

 gender identity or expression, military status, sex, disability,

 predisposing genetic characteristics, familial status, marital

 status, or status as a victim of domestic violence.”            N.Y. Exec.

 Law § 296(1)(a).     Under § 296(6), it is “unlawful discriminatory

 practice for any person to aid, abet, incite, compel or coerce

 the doing of any of the acts forbidden under this article.”

 N.Y. Exec. Law § 296.      Specifically, a plaintiff may proceed

 against an individual defendant under the direct liability

 provision of NYSHRL, § 296(1)(a), if the defendant either,

 first, has an ownership interest in the employer or, second, has

 the power to hire and fire the plaintiff.          See Tomka v. Seiler

 Corp., 66 F.3d 1295, 1317 (2d Cir.1995); see also Russo–Lubrano

 v. Brooklyn Fed. Sav. Bank, No. 06–CV–0672, 2007 WL 121431, at

 *8 (E.D.N.Y. Jan. 12, 2007); see also Messer v. Fahnestock & Co.

 Inc., No. 103CV-04989-ENV-JMA, 2008 WL 4934608, at *9 (E.D.N.Y.

 Nov. 18, 2008).     As a third option, a defendant who “actually

 participates in the conduct giving rise to a discrimination

 claim” may be found liable under NYSHRL's aiding and abetting

 section, § 296(6). Tomka, 66 F.3d at 1317; see also Feingold,

 366 F.3d at 157–58 & n. 19.       See also Parra v. City of White

 Plains, 48 F. Supp. 3d 542, 555 (“[a] supervisor's failure to

 take adequate remedial measures” in response to a complaint of

 discrimination has been deemed “actual participation” under

                                      20
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 21 of 25 PageID #: 401



 NYSHRL § 296(6).”) (quoting Lewis v. Triborough Bridge & Tunnel

 Auth., 77 F. Supp. 3d 376, 381 (S.D.N.Y. 1999).)

             Gumbo contends that he “has neither an ownership

 interest, nor the capacity to determine personnel decisions,”

 therefore, he cannot be liable under Section 296(1).            This court

 agrees.    The amended complaint does not allege that Gumbo

 possessed any ownership interest in Metro, nor does it allege

 that Gumbo had the power to hire and fire the plaintiffs.             The

 amended complaint alleges only that Gumbo was plaintiffs’

 supervisor and that Ortiz complained to Gumbo about Yoly’s name-

 calling and discriminatory conduct.         (Am. Compl. ¶¶ 9, 64.)

 Hence, Defendant’s motion for judgment on the pleadings as to

 this claim is granted.

             By contrast, plaintiffs’ aiding and abetting claim

 under Section 296(6) claim may proceed.          Defendant contends that

 “one offhand comment of, at best, a questionable chance of being

 understood, without one further statement or one reminder,

 simply does not constitute sufficient notice to hold Isaac

 liable.”    Defendant cites to Sloss-Sheffield Steel & Iron Co. v.

 Foote, 231 Ala. 275, 276, 164 So. 379, 379 (1935) to support

 this contention.     First, this case from the Supreme Court of

 Alabama and is inapplicable to, and not controlling in the case

 at hand as the plaintiffs bring a New York State law claim.



                                      21
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 22 of 25 PageID #: 402



             Second, failure to investigate as a supervisor can

 constitute “active participation” to support an “aiding and

 abetting” claim.     See Feingold v. New York, 366 F.3d 138, 157–

 158 (2d Cir.2004) (summary judgment denied on § 296 claims where

 defendants took no action to remedy such behavior of which they

 were aware); Gallo v. Wonderly Co., Inc., 2014 WL 36628, *8

 (N.D.N.Y.2014) (a person may be liable under § 296 for taking no

 action to remedy discriminatory behavior); Lewis v. Triborough

 Bridge and Tunnel Auth., 77 F.Supp.2d 376, 384 (S.D.N.Y.1999)

 (“the case law establishes beyond cavil that a supervisor's

 failure to take adequate remedial measures can rise to the level

 of ‘actual participation’ under HRL § 296(6)”) accord Cid v. ASA

 Institute of Business & Computer Technology, Inc., 2013 WL

 1193056, *6 (E.D.N.Y.2013) (failure to investigate complaints of

 discrimination provides sufficient basis for aiding and abetting

 liability under New York City Human Rights law) (citations

 omitted); cf. Morgan v. NYS Atty. Gen.'s Office, 2013 WL 491525,

 *13 (S.D.N.Y. 2013) (recognizing that the failure to investigate

 could constitute aiding and abetting liability, but finding this

 plaintiff failed to allege that he ever brought the

 discriminatory conduct to his superiors).          Here, Gumbo was

 plaintiffs’ supervisor and was aware of Yoly’s discriminatory

 statements and conduct.       Gumbo did nothing to investigate Yoly’s



                                      22
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 23 of 25 PageID #: 403



 conduct and, in turn, “aided and abetted” the discriminatory

 conduct.

             Separately, plaintiffs’ State retaliation claim under

 § 296(7) may proceed.      Section 296(7) provides that it is

 “unlawful discriminatory practice for any person engaged in any

 activity to . . . retaliate or discriminate against any person

 because he or she has opposed any practices forbidden under this

 article or because he or she has filed a complaint, testified or

 assisted in any proceeding under this article.           N.Y. Exec. Law §

 296(7).    To state a claim for retaliation under § 296(7), a

 plaintiff must establish that “(1) she has engaged in protected

 activity, (2) her employer was aware that she participated in

 such activity, (3) she suffered an adverse employment action

 based upon her activity, and (4) there is a causal connection

 between the protected activity and the adverse action.”            Delisi

 v. Nat'l Ass'n of Prof'l Women, Inc., 48 F. Supp. 3d 492, 495

 (E.D.N.Y. 2014) (citing Forrest v. Jewish Guild for the Blind, 3

 N.Y.3d 295, 312, 786 N.Y.S.2d 382, 819 N.E.2d 998 (2004)).             This

 Court has already ruled that the Plaintiff successfully stated a

 claim for retaliation based, inter alia, on race and ethnicity

 pursuant to § 1981. As the Plaintiff's retaliation claim based

 on the NYSHRL also includes race-based workplace retaliation,

 the Court finds that the Plaintiff has successfully alleged such

 a claim.    See Amaya v. Ballyshear LLC, 295 F. Supp. 3d 204, 228

                                      23
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 24 of 25 PageID #: 404



 (E.D.N.Y. 2018) (holding that the plaintiff’s NYSHRL § 296(7)

 retaliation claim survived a motion to dismiss since the Court

 had already determined that the plaintiff’s retaliation claim

 under § 1981 had merit.)

             Accordingly, for the reasons stated above, Defendant

 Gumbo’s motion for judgment on the pleadings as to NYHRL Section

 296(1)(a) is granted.      Defendant’s motion for judgment on the

 pleadings as to NYHRL Sections 296(6) and 296(7) against

 plaintiffs is denied.

           B. Plaintiffs’ Sixteenth, Seventeenth, Eighteenth,
 Nineteenth, and Twentieth Causes of Action under the New York
 City Human Rights Law (“NYCHRL”)

             The NYHRL and NYCHRL make it unlawful "for any person

 to aid, abet, incite, compel or coerce the doing of any of the

 acts forbidden under this [provision], or to attempt to do so."

 N.Y. Exec. Law § 296(6); Admin. Code N.Y.C. § 8-107(6).            The

 NYCHRL permits claims against individual defendants:

 “Individual[][defendants] can be found liable under both the

 NYHRL and the NYCHRL for aiding and abetting conduct that

 violates the law.”      Brown v. Montefiore Med. Ctr., No. 18-cv-

 03861, 2019 U.S. Dist. LEXIS 78915, at *36–37 (S.D.N.Y. 2019).

 Furthermore, New York State courts have recognized that the “New

 York City Human Rights Law was intended to be more protective

 than the state and federal counterpart.” Farrugia v. N. Shore

 Univ. Hosp., 820 N.Y.S.2d 718, 724 (N.Y. Sup. Ct. 2006).

                                      24
Case 1:18-cv-05140-KAM-ST Document 34 Filed 03/05/21 Page 25 of 25 PageID #: 405



             As Plaintiffs’ NYHRL claim under Sections 296(6) and

 296(7) have survived for the reasons listed above, Plaintiffs’

 NYCHRL claims also survive.       Under the more lenient NYCHRL

 standard and analyzing Plaintiffs’ allegations in the light most

 favorable to Plaintiffs, there are sufficient allegations to

 state a claim under NYCHRL.

                                  CONCULSION

             For the foregoing reasons, Defendant Gumbo’s motion is

 DENIED with respect to Plaintiff’s race-based Section 1981

 claims, NYSHRL Sections 296(6) and 296(7) claims, and the NYCHRL

 claims.    Defendant Gumbo’s motion is GRANTED with respect to the

 FMLA claims, the NYLL claims, and the NYSHRL 296(1) claim. To

 summarize, plaintiffs’ Claims 3, 14, 15, 16, 17, 18, 19, and 20

 remain as to defendant Gumbo.        The other defendants have failed

 to answer the Amended Complaint and must do so within (1) week

 of this Memorandum and Order by March 12, 2021, or face default.

 Separately, plaintiffs are ordered to submit proof of service as

 to defendant Rafael by March 12, 2021.         SO ORDERED.

 Dated:     March 5, 2021
            Brooklyn, New York
                                           ___________/s/_______________
                                           Kiyo A. Matsumoto
                                           United States District Judge




                                      25
